Leventritt, J.
The plaintiff seeks tq recover for moneys claimed to ,have been expended for the account .of the . defendant-. A lease, was executed between the parties whereby the' plaintiff ag landlord demised to the defendant “ the comer building known as 3683 Third avenue, in the city of New York, consisting only of the cellar, store and floor above being known as the front avenue building and does not include rear or any premises in rear of said front building.”
The lease - contains, among, others, the. following covenant: “The tenant shall pay the Croton water.rent .which shall be asr sessed on said premises when due and on his failure to pay the same shall become due on his. next month’s rent.”
. hinder this covenant the- plaintiff claims the right to hold, the defendant for the water rents of the. entire premises, including front and rear .building, while the defendant having.paid .the rents for the front building contends, that, he has discharged Ms entire .liability. The obvious -intention of .the parties as disclosed by the *783lease supports the defense. The term premises, in common parlance, is used to signify the land with its appurtenances, but its usual and appropriate meaning -in conveyances is the thing demised or granted by the deed. 19 Am. & Eng. Ency. of Law, 4; Zinc Co. v. Franklinite Co., 13 N. J. Eq. 331. The “ said premises ” referred to in. the covenant embraced only, the front building and the defendant could- not, under the lease, be charged with the water tax imposed upon the rear building which was not demised to him.
The judgment should be affirmed.
Freedman, P. J., and MacLean, J., concur.
Judgment affirmed, with costs to respondent.